                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

DENIS MARC AUDET, et al.,             :
                                      :
      Plaintiffs,                     :
                                      :
              v.                      :       CASE NO.     3:16cv940(MPS)
                                      :
STUART A. FRASER, GAW MINERS,         :
LLC, and ZENMINER, LLC,               :
                                      :
      Defendants.                     :


                         RULING ON MOTION TO COMPEL

      Plaintiffs Denis Marc Audet, Michael Pfeiffer, Dean Allen

Shinners, and Jason Vargas, individually and on behalf of a class

of   all   others   similarly   situated,   bring   this   action   against

defendants Stuart A. Fraser ("Fraser"), GAW Miners, LLC, and

ZenMiner, LLC (collectively "the companies"1) alleging violations

of federal and state securities law.        Pending before the court is

defendant Fraser's motion to compel. (Doc. #82.) Defendant Fraser

seeks notes plaintiffs' counsel took during an interview of Homero

Garza ("Garza"), the companies' CEO who formerly was a defendant

in this action.2      The plaintiffs object on the ground that the



      1Defaulthas been entered as to the companies. (Doc. #65.)
      2U.S.District Judge Michael P. Shea referred the dispute to
the undersigned.    (Doc. #78.)   The parties subsequently filed
briefs. See doc. ##82, 86, 89. Pursuant to the court's order,
see doc. #116, the plaintiffs submitted the documents to chambers
and plaintiffs' counsel filed an affidavit regarding the creation
of the notes.   (Doc. #118-2.)   Defendant Fraser filed a letter
response. (Doc. #120.)
notes are work product.            For the reasons set forth below, the

motion is granted.

I.     Factual Background

       The plaintiffs initially named Garza as a defendant in their

complaint.3        On October 20, 2016, Garza entered into a written

agreement with the plaintiffs in which he agreed to provide them

with    information.           (Doc.   #118-1,     Garza   Dep.     at   148-50.)

Thereafter, on October 24, 2016, the plaintiffs dismissed Garza as

a defendant from the civil action.               (Doc. #52.)      On October 26,

2016, plaintiffs' counsel, attorney Colin Watterson, conducted an

in-person interview of Garza.            (Doc. #118, Watterson Decl. ¶3.)

Attorney Watterson's paralegal, Simon DeGeorges, participated in

the    interview     by   phone.       (Doc.   #118,    Watterson    Decl.     ¶4.)

According     to    Attorney    Watterson,     "[t]he   main   purpose    of    the

interview was to learn information that would support plaintiffs'

claim that Stuart Fraser was a controlling person of GAW Miners,

LLC, ZenMiner, LLC, and Mr. Garza, as well as information on the

underlying fraud."         (Doc. #118, Watterson Decl. ¶5.)              Attorney

Watterson took notes by hand. (Doc. #118, Watterson Decl. ¶6.)

Paralegal DeGeorges also took notes.             (Doc. #118, Watterson Decl.




       3During
             the pendency of this case, Garza was criminally
charged and pled guilty to wire fraud. United States v. Garza,
3:17cr158(RNC).    The United States Securities and Exchange
Commission ("SEC") also brought a civil enforcement action against
him. SEC v. Garza, 3:15cv1760(JAM).
                                         3
¶7.)      After     the   interview,    Attorney     Watterson    edited    and

supplemented DeGeorges' notes. (Doc. #118, Watterson Decl. ¶7.)

       On November 4, 2016, after the interview with Garza, the

plaintiffs filed an amended complaint with additional factual

assertions about Fraser and his role in the alleged fraud.

       On November 8, 2016, plaintiff Allen Shinners sent a copy of

the interview notes to FBI Special Agent Mark Munster.4                    (Doc.

#118, Watterson Decl. ¶8.)

       Defendant Fraser subsequently served the plaintiffs with a

discovery request which sought all statements Garza made to the

plaintiffs as well as "any notes or documents produced as a result

of Garza's statements."         (Doc. #82-2, Production Request 50.)

Plaintiffs objected to producing the interview notes on the grounds

that they are work product.5          This motion followed.

II.    Discussion

       Defendant    Fraser   argues    that   the   plaintiffs    waived   work

product protection when they shared the notes with the FBI.                 The

plaintiffs'    disclosure,     the     defendant     argues,     substantially

increased the likelihood that plaintiffs' adversary (Fraser) would




       4Plaintiff
                Shinners testified at his deposition that he had
had numerous conversations with the FBI in an effort to help build
a criminal case against Garza.    (Doc. #105-1, Shinners Dep. at
167.)
     5The plaintiffs listed the interview notes on their privilege

log. (Doc. #86, Ex. A-3.)
                                        4
obtain the information, thereby waiving work product protection.

I agree.

     "[T]he party asserting the protection afforded by the work

product doctrine has the burden of showing both that the protection

exists and that it has not been waived."               NL Indus., Inc. v. ACF

Indus. LLC, No. 10CV89W, 2015 WL 4066884, at *5 (W.D.N.Y. July 2,

2015) (internal quotation mark and citation omitted).

     Disclosure of attorney work-product to a third party, "unlike

disclosure    of    a   document   protected      by     the   attorney-client

privilege . . . does not necessarily waive the work product

immunity."    In re Grand Jury Subpoenas Dated December 18, 1981 &

Jan. 4, 1982, 561 F. Supp. 1247, 1257 (E.D.N.Y. 1982). "Disclosure

of work product to a third party does not waive its protection

unless it substantially increases the opportunity for potential

adversaries to obtain the information."           Id.    See NL Indus., Inc.,

2015 WL 4066884, at *5 ("The test for waiver is whether the

disclosure at issue has substantially increased the opportunities

for potential adversaries to obtain the information.")(quotation

marks and citations omitted); Bank of Am., N.A. v. Terra Nova Ins.

Co., 212 F.R.D. 166, 170 (S.D.N.Y. 2002) ("a disclosure to a non-

adversary    that   'substantially'       or   'materially'     increases   the

likelihood that an adversary will obtain the information results

in a waiver of the work product protection").



                                      5
     Courts have considered the issue of waiver of work product

protection in a variety of cases, including those in which "the

disclosure of information to governmental authorities was made in

the hope that the government will 'attack' the disclosing party's

adversary."   Matrix Essentials, Inc. v. Quality King Distributors,

Inc., No. CV901070 (LDW/WDW), 2006 WL 8435312, at *2 (E.D.N.Y.

Jan. 12, 2006) (quoting Information Resources, Inc. v. Dun &

Bradstreet Corp., 999 F. Supp. 591, 592 (S.D.N.Y. 1998)).            "Such

disclosure, it has been held, cannot be said to be done in the

pursuit of trial preparation, and disclosure in such a situation

results in a waiver of the work product protection."                 Matrix

Essentials, Inc., 2006 WL 8435312, at *2 (quotation marks and

citations   omitted).    "When   material     is    disclosed   to   a   law

enforcement     agency    without       any        agreement    regarding

confidentiality, there is a strong potential that the material may

ultimately become public and thus available to an adversary. This

may occur if the material is used at trial – either as part of the

government's case-in-chief or for purposes of cross-examining a

witness."   Bank of America v. Terra Nova Ins. Co., 212 F.R.D. 166,

172 (S.D.N.Y. 2002).

     In Information Resources, Inc. v. Dun & Bradstreet Corp., 999

F. Supp. 591 (S.D.N.Y. 1998), plaintiffs' counsel made apparently

unsolicited submissions to various government agencies in the

United States and abroad in hopes of encouraging them to take

                                    6
action against the defendant.                 The court concluded that work

product "protection is waived for materials submitted voluntarily

to   stimulate     beneficial     official     action.    This    vindicates   the

principle of full disclosure, prevents the unfairness of selective

revelations, and reflects the common-sense perception that in most

such cases the privacy attending creation of the work-product had

either served its purpose or was of little importance in the first

place."     Id. at 593.        See, e.g., United States ex rel. Rubar v.

Hayner Hoyt Corp., No. 514CV830, 2018 WL 5811427(GLS/CFH), at *6

(N.D.N.Y. Nov. 5, 2018) ("By providing the final version of the

Report to the [Syracuse Police Department] and District Attorney's

Office, the Court concludes that defendants waived the work-

product privilege with respect to both the final Report and its

drafts"); Cante v. Baker, No. 07-CV-1716(ERK), 2008 WL 2047885, at

*1     (E.D.N.Y.    May   9,     2008)(plaintiffs        waived    work   product

protection where they submitted documents at issue to government

agencies); Bank of Am., N.A. v. Terra Nova Ins. Co., 212 F.R.D.

166,     172–73    (S.D.N.Y.      2002)       ("Disclosing       information   to

governmental authorities in the hope that they will attack an

adversary . . .      cannot be said to be done in the pursuit of . .

. trial preparation. . . . Thus, disclosure in such a situation

results in a waiver of the work product protection.")(quotation

marks and citations omitted); U.S. Info. Sys., Inc. v. Int'l Bhd.

of Elec. Workers Local Union No. 3, No. 00CIV.4763(RMB)(JCF), 2002

                                          7
WL 31296430, at *4 (S.D.N.Y. Oct. 11, 2002) (plaintiff waived work

product protection where it "made an unsolicited, uncompelled

disclosure of the information to the District Attorney's Office.

It did so without any assurance, formal or informal, that the

communications would be kept confidential."); D'Ippolito v. Cities

Service Co., 39 F.R.D. 610, 610 (S.D.N.Y. 1965) (plaintiff's

voluntary disclosure of document to attorneys in the Antitrust

Division   of   the    Department    of    Justice    waived    work   product

protection).

     The   plaintiffs,      as      the    party     invoking    work-product

protection, "bear[] the burden of demonstrating that it has not

been waived."    Norton v. Town of Islip, No. CV 04-3079, 2015 WL

5542543, at *3 (E.D.N.Y. Sept. 18, 2015)(quotation marks and

citation   omitted).      The    plaintiffs    brush    past    this   burden,

addressing the defendant's waiver argument only in a footnote.

They provide no evidence regarding their disclosure to the FBI,

and simply assert       that "the disclosure did not increase the

likelihood of Shinner's adversary (i.e. Fraser) obtaining a copy

of the notes."        (Doc. #86 at 16 n. 27.)            This assertion is

unavailing.     The record before the court shows that plaintiff

Shinners voluntarily shared the notes with the FBI.               Nothing in

the record suggests that the disclosure was made pursuant to any

agreement that the notes would be kept confidential.              Under these

circumstances, the plaintiffs' disclosure increased the likelihood

                                       8
that Fraser, their adversary, would obtain the information.                  The

plaintiffs have not met their burden of showing they did not waive

work product protection and therefore, the defendant's motion is

granted.6

III. Conclusion

     For these reasons, defendant Fraser's motion to compel is

granted.

     SO     ORDERED   this   22nd day       of   January   2019   at   Hartford,

Connecticut.

                                   ____________/s/_______________
                                   Donna F. Martinez
                                   United States Magistrate Judge




     6Because  I   find   defendant   Fraser's  waiver   argument
dispositive, I do not reach the defendant's other arguments –
namely, that the notes are not work product and that even if they
are work product, the plaintiffs should produce the notes because
they contain factual information for which defendant Fraser has
substantial need and cannot obtain the equivalent without undue
hardship.
                                        9
